Citation Nr: 0204428	
Decision Date: 05/13/02    Archive Date: 05/17/02	

DOCKET NO.  94-43 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 
30 percent, for left thoracic outlet syndrome with cervical 
lordosis and left brachial plexus involvement affecting the 
left arm.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
November 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which granted service connection for 
thoracic outlet syndrome and assigned a 20 percent disability 
evaluation.  

This matter was previously before the Board and in March 2000 
was remanded to the RO for further development.  While in 
remand status the RO, by rating decision dated in August 
2001, increased the disability evaluation for the veteran's 
service-connected thoracic outlet syndrome from 20 percent to 
30 percent disabling effective from November 1993.  The same 
rating decision granted the veteran service connection for 
bilateral carpal tunnel syndrome, an issue that was also in 
appellate status and addressed in the Board's March 2000 
remand.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's service-connected left thoracic outlet 
syndrome with cervical lordosis and left brachial plexus 
involvement affecting the left arm is manifested by sensory 
loss, pain and spasm of the left upper trapezius, and 
occasional diffuse fatigue of the left upper extremity; 
severe, incomplete paralysis is not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 30 percent for left thoracic outlet syndrome with cervical 
lordosis and left brachial plexus involvement affecting the 
left arm is denied.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 5107 
(West 1991& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45 and Part 4, Code 8513 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that the veteran 
underwent extensive evaluation and treatment for complaints 
of left supraclavicular pain with left arm paresthesia in 
service.  He underwent a division of the anterior middle 
scalene muscle to release the brachial plexus in order to 
relieve his symptoms; however, no relief was obtained from 
this surgery.  Diagnostic evaluations provided to the veteran 
included computer tomography scans of the head and cervical 
spine, electromyograms, nerve conduction velocity studies, 
and a Doppler ultrasound of the subclavian vessels.  These 
studies were essentially all normal.  He received medical 
therapy for his complaints to include nonsteroidal anti-
inflammatory drugs, muscle relaxants, and range of motion 
exercises.  

On his initial VA examination in March 1994, the veteran 
related that in service he was lifting a safe (estimated to 
be approximately 850 pounds), which slipped and fell down 
stairs and in so doing his left arm was caught and twisted 90 
degrees.  He said he lost feeling in the left arm and after 
years of evaluation was diagnostically assessed as suffering 
from thoracic outlet syndrome.  He said he had surgery 
(scalenectomy) which resulted in only temporary relief.  The 
veteran complained that he was unable to do any strenuous or 
prolonged activity requiring his left arm to be elevated over 
his head.  He also stated that he had "constant spasm" in the 
left shoulder, neck and center of the back as well as 
constant tingling and numbness of the left hand.  On physical 
examination it was noted that the veteran's carriage was 
normal but that he held his left shoulder higher than the 
right.  The veteran reported that he was right-handed.  On 
nervous system examination, deep tendon reflexes at elbows 
and knees were within normal limits bilaterally.  Babinski 
sign was normal.  The veteran refused to extend his left arm 
above 90 degrees.  The veteran was able to discriminate light 
pinprick from light brushing at all distal fingers, 
bilaterally.  Handgrip strength was decreased in the left 
compared to the right.  The veteran was able to resist 
forceful extension of the right fingers but not the left 
fingers.  The veteran subjectively complained of "pins and 
needles" with prolonged extension and abduction of the left 
arm, especially in the thumb, index and middle fingers.  On 
musculoskeletal examination, the veteran was also found to 
have decreased left grip strength.  Left shoulder abduction 
was to 90 degrees, elevation to 110 degrees, and internal 
rotation to 70 degrees up to 90 degrees down.  Right shoulder 
abduction was 180 degrees, elevation to 170 degrees, and 
internal rotation to 90 degrees up and down.  Electromyogram 
studies were compatible with bilateral carpal tunnel 
syndrome, right worse than left.  It was indicated that 
thoracic outlet syndrome was possible but that this disorder 
was not diagnosed from electromyograms or nerve conduction 
velocity studies.  

VA outpatient treatment records compiled between April 1994 
and July 1996 show that the veteran presented for complaints 
of neck and shoulder pain and discomfort in April 1995 and 
July 1996.  In April 1995 the veteran was found to have 
spasms in the left shoulder and back of the neck.  Sensation 
was decreased to light touch in the left side upper 
extremity.  In July 1996 the veteran was noted on physical 
examination to be tender with spasms over the left trapezius.  
Sensation was decreased in the entire left upper extremity.  
Chronic neck pain and left upper extremity paresthesias, 
history of thoracic outlet syndrome and left carpal tunnel 
syndrome were the diagnostic assessments in July 1996.  

On a VA examination in October 2000, it was noted that the 
veteran had a presumptive diagnosis of thoracic outlet 
syndrome in service for which he underwent a scalene release 
on the left side of his neck for relief of complaints of neck 
pain as well as upper extremity numbness and weakness, 
primarily localized to the left side but also with episodes 
of numbness involving the right hand.  It was also noted that 
the veteran had a presumptive diagnosis of carpal tunnel 
syndrome.  The veteran's current complaints were noted to be 
similar to those noted in service.  On orthopedic 
examination, the neck demonstrated a well-healed oblique scar 
at the lower cervical level, indicating the place where his 
scalene release was performed.  Tenderness was present about 
the left shoulder, which the examiner stated was indicative 
of chronic discomfort, which was present in the past.  Range 
of motion of the left shoulder was excellent although he did 
complain of pain on abduction past 90 degrees.  His Allen 
test for a thoracic outlet syndrome was negative in that the 
radial pulse was not ablated when he lifted his arm in 
abduction past 90 degrees.  

Examination of the left upper extremity demonstrated 
sensation loss involving the left thumb and index finger.  
The Tinel's test was positive for reproduction of a shooting 
pain to the left index finger and thumb.  Deep tendon 
reflexes at the biceps, triceps, and brachioradialis were 
symmetrical.  There was no atrophy involving the left arm or 
forearm.  The examiner noted that the veteran was 
ambidextrous, writing with his right hand but frequently 
using his left hand for mechanical maneuvers.  X-rays of the 
left shoulder were within normal limits.  The veteran's 
orthopedic examiner noted as a diagnostic impression that the 
veteran does appear to have radicular pain to his left upper 
extremity of unknown etiology and expressed his doubts that 
the diagnosis of thoracic outlet syndrome "has been properly 
made."

On neurological examination in October 2000, the examiner 
reviewed the veteran's medical records and history of his 
present illness.  He noted that presently the veteran 
continued to have pain and spasm in his left upper trapezius, 
diffuse fatigued feeling in his left upper extremity from 
time to time, persistent numbness in his left 4th and 5th 
fingers, persistent numbness and tingling as well in his 
first three fingers in both hands, felt more on his left 
compared to right.  On examination, there was tenderness to 
palpation in the left upper trapezius, a positive Adson's 
maneuver (for scalenus anticus syndrome), and Phalen's sign 
(for carpal tunnel syndrome) on both sides, left more than 
right.  Motor examination revealed some decrease of his left 
abductor pollicis brevis muscle and some atrophy compared to 
his right in this same muscle.  Otherwise, motor examination 
showed normal muscle bulk, tone and strength.  Sensory 
examination revealed decrease in his left 4th and 5th fingers 
as well as the first 3 fingers in both hands, although left 
was more severe than right.  He had some numbness in his left 
supraclavicular area, where the incision scar was made, and 
this was noted to be well healed and clean.  Deep tendon 
reflexes were plus two in both biceps, brachioradialis, 
triceps, knees and ankles.  There was a diagnostic impression 
that the veteran has persistent thoracic outlet syndrome, 
left side, with both vascular involvement and probable left 
medial cord or trunk involvement of the left brachial plexus.  
The examiner further indicated that clinically related 
symptoms appeared to be restricted to his sensory functions 
with no clinically apparent motor involvement.  It was also 
reported as a diagnostic impression that the veteran has 
bilateral carpal tunnel syndrome or median neuropathy, which 
is independent of his thoracic outlet syndrome.  

As noted above, an RO rating decision in August 2001 
increased the disability evaluation for the veteran's 
service-connected thoracic outlet syndrome from 20 to 
30 percent, effective from November 1993 and granted the 
veteran service connection for bilateral carpal tunnel 
syndrome.  

Analysis

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, imposed on VA an obligation to inform 
the claimant of the evidence needed to substantiate and 
complete a claim as well as providing new notification 
provisions.  Under the circumstances of this case, a remand 
to inform or notify the veteran about the new law is not 
warranted.  Here, by virtue of the rating decision and 
statement of the case issued during the pendency of this 
appeal as well as the development directed by the Board's 
March 2000 remand, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
his claim.  Moreover, it appears all relevant evidence 
identified by the veteran has been associated with his claims 
file.  In addition, the veteran has been provided a recent VA 
examination in connection with his claim.  Thus, under the 
circumstances, the Board has satisfied its duty to notify and 
assist the veteran in this case and no further assistance to 
the veteran is required.  38 U.S.C.A. §§ 5103, 5103(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations and the Board must consider all 
regulations that could reasonably apply.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-594 (1995).  In 
cases such as this where the veteran has appealed the initial 
rating assigned after service connection is established, the 
Board must also consider the initial rating, and, if 
indicated, the propriety of a staged rating from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).

Since the veteran's service-connected disability at issue is 
thoracic outlet syndrome, consideration has been given to 
whether an increased rating may be assigned under the 
diagnostic criteria for neurological disorders.  

Neurological conditions are rated in proportion to the 
impairment of motor, sensory or mental function.  
Consideration is given to findings such as complete or 
partial loss of use of one or more extremities and tremors.  
With partial loss of use of one or more extremities from 
neurological lesions, the disability is to be rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. § 4.124(a) (2000).

The veteran's thoracic outlet syndrome is currently evaluated 
by the RO under Diagnostic Code 8513, which provides that 
moderate, incomplete paralysis of all radicular groups of 
peripheral nerves, on the minor side, warrants a 30 percent 
disability evaluation.  A severe, incomplete paralysis 
warrants a 60 percent evaluation, and complete paralysis 
warrants an 80 percent evaluation.  Pursuant to 38 C.F.R. 
§ 4.124(a), the term "incomplete paralysis" indicates a 
degree of loss or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied levels of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild or at most the 
moderate degree.  

After review of the pertinent facts and law, the Board 
concludes that the preponderance of the evidence found 
probative to the claim is against entitlement to more than a 
30 percent schedular evaluation for the veteran's thoracic 
outlet syndrome affecting the left arm.  When objectively 
examined in March 1994, the veteran's motor and sensory 
status was essentially normal exclusive of some decreased 
grip strength in the left hand, weakness in the fingers and 
resistance by the veteran to abducting his left shoulder 
beyond 90 degrees.  This resistance was apparently due to 
pain and discomfort on movement at that level.  Chronic neck 
pain, muscle spasm, and left upper extremity paresis were 
also claimed to be documented in VA outpatient treatment 
records compiled between April 1994 and July 1996.  The most 
recent VA examination in October 2000 revealed that the 
veteran's subjective symptoms, noted to have persisted since 
service, consisted of neck pain as well as upper extremity 
numbness and weakness.  Clinical findings on this examination 
were limited to tenderness about the left shoulder, 
complaints of pain on abduction past 90 degrees, decreased 
sensation loss in the fingers and numbness in the left 
shoulder.  There were no findings of muscle atrophy involving 
the left arm or forearm on this examination.  

After review of the record and the above findings, the Board 
concludes that the evidence of record does not support 
entitlement to a higher disability evaluation for the left 
thoracic outlet syndrome with cervical lordosis and left 
brachial plexus.  This disorder is shown to be manifested 
primarily by sensory loss, pain and spasm of the left upper 
trapezius, and occasional diffuse fatigue of the left upper 
extremity, without clinical indications of any significant 
motor involvement.  The finger numbness and decreased grip 
strength in the left hand are rated as left carpal tunnel 
syndrome, and cannot be considered again in rating the 
thoracic outlet syndrome.  38 C.F.R. § 4.14 (2001).  In sum, 
the veteran's thoracic outlet syndrome of the minor arm is 
wholly sensory and not productive of severe incomplete 
paralysis such as to warrant an evaluation in excess of the 
30 percent assigned.  

In reaching this decision, the Board has considered whether 
the veteran is entitled to a staged rating for his service-
connected disability as prescribed by the Court in Fenderson 
v. West, 12 Vet. App. 119 (1999).  The veteran's thoracic 
outlet syndrome disorder appears to have been relatively 
stable since the date of claim and a staged rating is not 
indicated.  The Board has also considered whether a separate 
rating based on limitation of motion would be appropriate, 
but finds that the neurologic disorder is not a disability 
with completely different symptoms.  Indeed, the limitation 
of motion is directly due to the thoracic outlet syndrome.  
Additionally, it is to the veteran's advantage to have this 
disability rated as a neurologic disability, as the 
limitation of motion would only merit a 20 percent rating 
under Diagnostic Code 5201.

The Board has also considered the doctrine of reasonable 
doubt but does not find that the evidence in this case is 
approximately balanced such as to warrant this application.  


ORDER

Entitlement to a higher initial evaluation, in excess of 30 
percent, for thoracic outlet syndrome with cervical lordosis 
and left brachial plexus involvement affecting the left arm 
is denied.  





		
J. E. DAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

